
	

113 HR 2350 IH: Time Off to Vote Act
U.S. House of Representatives
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2350
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2013
			Mr. Cartwright (for
			 himself, Ms. Norton,
			 Ms. Wilson of Florida,
			 Mr. Pocan,
			 Ms. Titus,
			 Mrs. Christensen,
			 Mr. Conyers,
			 Mr. Rangel,
			 Mr. Payne,
			 Mr. Blumenauer,
			 Mr. Rush, Mr. Pierluisi, Ms.
			 DeGette, Ms. Kaptur,
			 Ms. Clarke,
			 Mr. Polis,
			 Mr. Honda, and
			 Mr. Cárdenas) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To provide employees with 2 hours of paid leave in order
		  to vote in Federal elections.
	
	
		1.Short titleThis Act may be cited as the
			 Time Off to Vote
			 Act.
		2.Requirement for 2
			 hours paid leave to vote in Federal elections
			(a)Entitlement to
			 leaveAn employee shall be
			 entitled to 2 hours of paid leave on the day of any Federal election in order
			 to vote.
			(b)Employer right
			 To determine 2-Hour periodFor each employee taking leave under
			 subsection (a), the employer of such employee may designate the 2-hour period
			 during which the employee may take leave. Any lunch break or other break period
			 may not be included in the 2-hour period designated for leave.
			(c)No loss of
			 benefitsThe taking of leave
			 under this section shall not result in the loss of any employment benefit
			 accrued prior to the date on which the leave was taken.
			(d)Prohibited
			 Acts
				(1)Interference
			 with rights under this ActIt
			 shall be unlawful for any employer to interfere with, restrain, or deny the
			 exercise of or the attempt to exercise, the right to take leave under this Act,
			 or to discriminate against an employee in any manner for taking leave under
			 this Act.
				(2)RetaliationIt shall be unlawful for any employer to
			 discharge or in any other manner discriminate against any individual
			 for—
					(A)opposing any
			 practice made unlawful by this section;
					(B)filing any charge,
			 or instituting or causing to be instituted any proceeding, under or related to
			 this section;
					(C)giving or
			 preparing to give any information in connection with any inquiry or proceeding
			 relating to any leave provided under this section; or
					(D)testifying or
			 preparing to testify in any inquiry or proceeding relating to any leave
			 provided under this section.
					(e)Investigative
			 authorityThe Secretary of
			 Labor shall have investigative authority with respect to the provisions of this
			 subsection in the same manner and under the same terms and conditions as the
			 investigative authority provided under section 106 of the Family and Medical
			 Leave Act of 1993 (29 U.S.C. 2616), and the requirements of section 106 of such
			 Act shall apply to employers under this subsection in the same manner as such
			 requirements apply to employers under section 106 of such Act.
			(f)Enforcement
				(1)In
			 generalAny employer that violates this Act may be subject to a
			 civil penalty not to exceed $10,000 per violation. Civil penalties shall be
			 assessed by and paid to the Secretary of Labor for deposit into the Treasury of
			 the United States and shall accrue to the United States and may be recovered in
			 a civil action in the name of the United States brought in the United States
			 district court for the district where the violation is alleged to have occurred
			 or where the employer has its principal office.
				(2)ConsiderationsIn assessing a civil penalty under this
			 Act, the Secretary shall give due consideration to the appropriateness of the
			 penalty with respect to the size of the business of the employer being charged,
			 the gravity of the violation, the good faith of the employer, and the history
			 of previous violations.
				(g)DefinitionsAs
			 used in this Act—
				(1)the term employee has the
			 meaning given such term in section 3 of the Fair Labor Standards Act of 1938
			 (29 U.S.C. 203); and
				(2)the term employer means any
			 person engaged in commerce or in any industry or activity affecting commerce
			 who employs 25 or more employees during a calendar year, and includes any
			 person who acts, directly or indirectly, in the interest of an employer to any
			 of the employees of such employer and any successor in interest of an employer.
			 In the previous sentence, the terms commerce and industry or
			 activity affecting commerce have the meaning given such terms in section
			 101(1) of the Family and Medical Leave Act of 1993.
				(h)Effective
			 dateThis section shall take effect beginning with the first
			 Federal election held after the date of enactment of this Act.
			
